Citation Nr: 1411103	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for a heart disorder (aortic regurgitation {claimed as heart murmurs}).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision issued by the RO. 

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ) in November 2012; a transcript of the hearing is of record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that his heart disorder had its onset during service. A January 1996 routine ECG report showed that the Veteran had "nonspecific T Wave abnormality, abnormal ECG." Otherwise, the service treatment records are negative for complaints or findings referable to a heart disorder.  Subsequent to service, the Veteran's heart disorder has been diagnosed as aortic regurgitation with associated heart murmur.

The report of July 2010 VA examination documents the examiner's opinion that the Veteran's heart murmur was less likely as not (less than 50/50 probability) caused by or a result of treatment during the military service. The examiner explained that there was no documentation in the Veteran's service treatment records of a heart disorder or a heart murmur or palpitations, noting that the in-service EKG showed non-specific T-wave changes but was non-diagnostic for any specific heart disorder. 

On this record, the Board finds that additional VA examination is necessary to determine nature and likely etiology of the claimed heart disorder, specifically, whether the nonspecific T Wave abnormality, abnormal ECG first documented on ECG in service in January 1996 represents initial manifestation of the heart disorder (aortic regurgitation) diagnosed after the Veteran's period of service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain the names and addresses, and approximate dates of treatment by any health care provider who treated the Veteran for his claimed heart disorder since service . After the Veteran has signed the appropriate releases, copies of any outstanding records should be obtained and associated with the record. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. 

The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed heart disorder. The Veteran's claims folder must be made available for the physician's review prior to the entry of any opinion. All indicated tests and studies are to be performed. 

After reviewing the entire record and examining the Veteran, the examiner should answer the following questions:

(1)  Is the Veteran's aortic regurgitation a form of valvular heart disease? 

(2)  Was the nonspecific T-Wave abnormality, abnormal ECG documented in service in January 1996 consistent with a diagnosis of aortic regurgitation (i.e., was the nonspecific T-Wave abnormality, abnormal ECG a manifestation of aortic regurgitation)?

(3) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current heart disorder had its clinical onset during his period of service or otherwise is due to an event or incident of that service?  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


